internal_revenue_service number release date index number -------------------------- ------------------ ---------------------------------------------------------- ------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-105010-15 date date ty ------- legend taxpayer ------------------ ----------------------- year country x accounting firm date management firm ---------------------------------- ------- ----------------------- ------------------------------ ----------------- dear ------------------ this is in response to a letter received by our office on date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the election provided by sec_953 of the internal_revenue_code code to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s year taxable_year the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process plr-105010-15 taxpayer is a regulated insurance_company organized under the laws of country x taxpayer intended to make a sec_953 election in order to be treated as a domestic_corporation taxpayer engaged the services of accounting firm to prepare the sec_953 election statement accounting firm prepared and forwarded the sec_953 election statement to management firm on date accounting firm specifically instructed management firm to file the sec_953 election statement with the internal_revenue_service irs office in plantation florida however management firm failed to file the sec_953 election statement thereafter taxpayer timely filed its federal_income_tax return along with a copy of the election statement for year taxpayer has represented that the grant of relief would not prejudice the interests of the government because it will not result in a lower tax_liability for taxable years affected by the election taxpayer has provided an affidavit representing that it exclusively relied on management firm to file the sec_953 election statement with the irs and management firm failed to do so taxpayer has also provided an affidavit by management firm corroborating the events that led to the failure of a timely filed sec_953 election statement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if it meets one of the conditions described in sec_301 b i through v one such condition is that that taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 treas reg b i through iii does not apply to the facts as presented in this request plr-105010-15 sec_301_9100-3 provides that a taxpayer is not considered to have reasonably relied on a qualified_tax professional if taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts sec_301_9100-3 provides that relief will be granted only when the interests of the government will not be prejudiced revproc_2003_47 2003_2_cb_55 provides that the election to be treated as a domestic_corporation under sec_953 to be effective for a taxable_year must be filed by the due_date prescribed in sec_6072 with extensions for the united_states income_tax return that is due if the election becomes effective in the present situation revproc_2003_47 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the procedural rules set forth in revproc_2003_47 to be treated as a domestic_corporation for federal_income_tax purposes commencing on the first day of taxpayer's year taxable_year the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 the taxpayer should attach a copy of this letter_ruling to its federal_income_tax return for the relevant year this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely jeffery g mitchell branch chief branch international
